 


109 HR 6263 IH: To reauthorize the Delaware and Lehigh National Heritage Corridor Act of 1988, and for other purposes.
U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6263 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2006 
Mr. Dent (for himself, Mr. Fitzpatrick of Pennsylvania, and Mr. Sherwood) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To reauthorize the Delaware and Lehigh National Heritage Corridor Act of 1988, and for other purposes. 
 
 
1.Reauthorization and updating amendmentsThe Delaware and Lehigh National Heritage Corridor Act of 1988 (Public Law 100–692) is updated as follows: 
(1)In section 2, by adding at the end the following: 
 
(6)The Corridor contained the only historic system of the Industrial Revolution that integrated anthracite mining and resource extraction, canals and railroads, commerce and heavy industry, and a remarkable number of the historic elements of the system are intact. . 
(2)In section 4, by striking Environmental Resources  and inserting Conservation and Natural Resources. 
(3)In section 8— 
(A)in subsection (b), by inserting and review and approval by the Secretary of the strategic plan after in section 10(a); 
(B)by inserting and the strategic plan after goals of the Plan; 
(C)by amending the text of subsection (b)(1) to read as follows: assisting the Commonwealth, political subdivisions and non-profit agencies in preserving the historic transportation system of Canals and overland railroads and the maintenance of the system as a trail significant to nation;; 
(D)in subsection (b)(2), by striking governments and inserting agencies; 
(E)in subsection (b)(3), by striking in the Corridor and inserting and heighten the understanding of the Corridor’s nationally important stories; and 
(F)by adding at the end the following: 
 
(c)Stategic PlanThe Corporation shall develop a Strategic Plan that takes in account the findings and recommendations of the study titled Connecting Stories, Landscapes and People: Exploring the Delaware and Lehigh National Heritage Corridor Partnership conducted by the National Park Service Conservation Study Institute. The strategic plan shall complement the management plan for the Corridor by guiding future investment, strengthening and serving the partnership network, positioning the Corridor to take advantage of opportunities, and prioritizing actions. . 
(4)In section 9, by adding at the end the following: 
 
(c)Corporation as local management entityUpon the date of the enactment of this subsection, the local management entity for the corridor shall be the Corporation. 
(d)Implementation of management planThe Corporation will assume the duties of the Commission for the implementation of the management action plan. 
(e)Use of fundsThe Corporation may use Federal funds made available under this Act— 
(1)to make grants to and enter into cooperative agreements with the Commonwealth, political subdivisions, nonprofit organizations, and individuals; 
(2)to hire, train, and compensate staff; 
(3)to enter into contracts for goods and services; and 
(4)to obtain money from any source under any program or law requiring the recipient of such money to make a contribution in order to receive such money. . 
(5)In section 10— 
(A)in subsection (c), by striking shall assist the Commission and inserting shall, upon the Corporation’s request, assist; 
(B)in subsection (d), by striking Commission each place it appears and inserting Corporation; and 
(C)by adding at the end the following: 
 
(e)Transition MOUThe Secretary shall enter into a memorandum of understanding with the Corporation to assure appropriate transition of the local management to the Corporation and coordination with the Corporation regarding the implementation of the management action plan. 
(f)Special resource studies 
(1)Sites and featuresThe Secretary shall conduct a special resource study of sites and associated landscape features within the boundaries of the Corridor that contribute to the understanding of the Corridor’s national significance. To provide appropriate context regarding the contribution of anthracite mining, industries, transportation and commerce to the nation’s growth and industrial development, the special resource study shall review the resources of the greater anthracite region of Pennsylvania covered by other designated national heritage areas. 
(2)Potential designation 
(A)AuthorizationNot later than 3 years after the date on which funds are made available to carry out this subsection, the Secretary, in coordination with the Corporation, shall complete the special resource study to evaluate the possibility of— 
(i)designating one or more site or landscape feature as a unit of the National Park System; and 
(ii)coordinating and complementing actions by the Corporation, Commonwealth, political subdivisions and non-profit agencies, in the preservation and interpretation of significant resources within the Corridor and greater anthracite region. 
(B)StudyNot later than 30 days after the date on which the special resource study is completed, the Secretary shall submit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes the findings, conclusions, and recommendations of the study. . 
(6)In section 12— 
(A)by striking Commission each place it appears and inserting Corporation; and 
(B)by striking 2007 and inserting 2019. 
(7)In section 13, by striking Commission and inserting Corporation. 
(8)In section 14— 
(A)in paragraph (5), by striking and at the end; 
(B)in paragraph (6), by striking the period and inserting ; and; and 
(C)by adding at the end the following: 
 
(7)the term Corporation means the Delaware and Lehigh National Heritage Corridor, Incorporated, an organization described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation. . 
 
